In an action to recover damages for medical malpractice, the defendants appeal from so much of an order of the Supreme Court, Queens County (Smith, J.), dated September 27, 1991, as denied their motion for summary judgment.
Ordered that the order is afiirmed insofar appealed from, with costs.
We agree with the Supreme Court that the plaintiff has adequately demonstrated the existence of triable issues of fact concerning the alleged failure of the defendants to timely diagnose breast cancer in the plaintiff’s decedent, and the damages resulting therefrom. Bracken, J. P., Balletta, O’Brien and Pizzuto, JJ., concur.